BUSTAMANTE, Judge, concurring in part, dissenting in part. {21} Respectfully, I concur in part and dissent in part. I agree with the majority’s analysis of the substantive issues; in particular that the monetary value of the parts should not play a role in the de minimis analysis, and that the time spent returning spent cores is not in interstate commerce. Additionally, the majority holds that the trial court erred in characterizing compressors stocked by the wholesaler as interstate goods. These rulings, in combination with our prior opinion in this matter, leave only a narrow category of activity which can be treated as being in interstate commerce. That narrow category is the time Employee spent picking up and transporting specially ordered parts from wholesalers. The issue now is whether this category of activity meets or exceeds the de minimis standard set in Morris v. McComb, 332 U.S. 422, 68 S.Ct. 131, 92 L.Ed. 44 (1947). {22} This is where I part company with the majority. The majority believes that once the trial court’s Findings of Fact are stripped of the activities listed above they can only support a conclusion that Employee’s interstate activities were de minimis. I do not believe we can decide the case as a matter of law at this point, and I therefore dissent from that portion of the opinion. I believe the better course of action is to remand and allow the trial court to recalculate the Morris percentage under the guidance of this opinion. I would request the trial court to make specific findings concerning the number of times Employee picked up specially ordered parts, the amount of time he spent transporting these parts, and then provide an explicit explanation of the method used to calculate the final percentage.